cca_2014050511580301 id uilc number release date third party communication date of communication month dd yyyy from sent monday may am to cc bcc subject fw tefra sol question interplay of sec_6501 provides the period of limitations for assessing any_tax imposed by title_26 of the united_states_code including tax attributable to partnership and affected items see 506_us_523 this period runs from the filing_date of an actual tax_return rather than from the filing_date of a pass-through entity information_return such as a partnership return id as referenced in sec_6501 section merely extends each partner's sec_6501 period as interpreted by the courts section a provides that each partner’s sec_6501 assessment_period for tax attributable to partnership and affected items shall not expire before the date that is three years after the later of the date on which the partnership return for the taxable_year was filed or the last day for filing the return for that year determined without regard to extensions 114_tc_533 579_f3d_391 5th cir 481_f3d_1351 fed cir 331_f3d_972 d c cir thus section operates only to extend a partner’s sec_6501 period id it does not shorten the partners' otherwise applicable_period for assessment so if any partner’s sec_6501 period is open for partnership items we may issue an fpaa that is binding on that partner sec_6226 133_tc_431
